Citation Nr: 1601471	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability, and to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to a disability rating in excess of 10 percent prior to July 27, 2010 for residuals of left total knee arthroplasty with residual scar and history of degenerative joint disease, left knee, status post surgeries for internal derangement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was remanded by the Board in March 2011 for further development.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include VA treatment records from the Birmingham VA Medical Center (VAMC) dated November 2006 to June 2015.  The Veterans Benefits Management System (VBMS) contains a November 2015 appellate brief.  Other documents on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Low Back Disability

The Veteran's VA treatment records indicate a diagnosis of low back pain was made as early as January 2006.  However, VA treatment records associated with the evidentiary record begin in November 2006.  Further, an August 2007 primary care note references a private x-ray report of the lumbosacral spine; the x-ray report was scanned into the Veteran's records, however the Board does not have access to the Computerized Patient Record System (CPRS) or Vista Imaging.  On remand, the AOJ should obtain all outstanding relevant VA treatment records, to include a copy of the August 2007 lumbosacral spine x-ray report.

The evidence of record also indicates there may be outstanding private treatment records.  In a May 2005 treatment record, Dr. T.F. noted that a lumbosacral spine x-ray report revealed minimal spurring and degenerative joint disease; however, the x-ray report is not associated with the evidentiary record.  Upon an April 2010 VA primary care visit, the Veteran complained of chronic back, hip, and knee pain, and reported worsening left knee pain; the VA primary care physician noted the Veteran had an outside x-ray performed by his primary care physician.  See also August 2007 VA primary care note (interpreting an outside x-ray of the lumbosacral spine).  Treatment records associated with the evidentiary record from the Veteran's private primary care physician, Dr. T.F., are dated up to March 2007.  On remand, the AOJ should ask the Veteran to identify all relevant private treatment, and make appropriate efforts to obtain any outstanding private treatment records.

In the March 2011 remand, the Board instructed the AOJ to afford the Veteran a VA orthopedic examination.  The VA examiner was asked to opine whether it is at least as likely as not the Veteran's current low back disability began during or was otherwise caused by his military service, and whether the low back disability was caused or aggravated by a service-connected disability, to include the Veteran's left knee disability and his diabetes mellitus, type II.  The examiner was asked to specifically address the May 2005 opinion from Dr. T.F., and the May 2006 VA examiner's opinion.  

The Veteran was afforded a VA examination in May 2012.  Upon examination, the VA examiner diagnosed only lumbar strain, but later in the report noted that imaging studies of the thoracolumbar spine documented minimal degenerative arthrosis of the lumbar spine.  In the May 2012 VA examination report, the VA examiner checked the opinion that it is less likely than not the Veteran's claimed condition incurred in or was caused by the claimed in-service injury, event or illness.  However, the examiner's rationale stated the examiner's reasoning for his opinion that the Veteran's current back disorder was not caused by his diabetes or his left knee disability.  In a November 2014 addendum opinion, the VA examiner stated he reviewed the opinions of Dr. T.F. and the May 2006 VA examiner, but stated his previous opinion was unchanged, as he detected no leg length discrepancy upon examination.  See also July 2012 Knee and Lower Leg VA examination report.

The Board finds the May 2012 VA examination report and November 2014 addendum opinion are inadequate.  First, the May 2012 VA examiner did not provide an opinion as to whether the Veteran's current back disability was incurred in or was otherwise caused by his active duty service, as was specifically requested by the Board.  Second, the VA examiner's rationale as to why the Veteran's current back disorder was not caused by his service-connected diabetes mellitus, type II, was simply, "There is no reasonable relation between the [d]iagnosis of Diabetes Mellitus and this back disorder."  However, in the March 2011 remand, the Board specifically noted that the May 2006 VA examiner did not address whether the Veteran's obesity, to which she attributed the etiology of the Veteran's back disability, might be attributable to the Veteran's diabetes mellitus; this was not acknowledged or discussed by the May 2012 VA examiner, though he stated he had reviewed the claims file.  Finally, the May 2012 VA examiner did not opine as to whether the Veteran's current back disability is aggravated by his service-connected left knee disability and/or his diabetes mellitus.  The Board notes that VA treatment records indicate the Veteran's diabetes mellitus has been uncontrolled, and he continues to ambulate with a deviated gait due to left knee pain.  See February 2015 VA primary care note.

On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current low back disability.

Left Knee Disability

In the March 2011 remand, the Board found a February 2011 informal hearing presentation constituted a timely notice of disagreement with a December 2010 rating decision in which the RO granted a higher disability rating for the Veteran's service-connected left knee disability following total knee replacement surgery.  In the February 2011 statement, the Veteran's representative stated the Veteran sought an increased disability rating for his left knee disability prior to July 27, 2010, the date of his admission to the hospital.  The representative stated a May 2010 VA treatment note regarding instability warranted a separate 10 percent disability rating for instability in the left knee.

In a March 2015 rating decision, the RO granted entitlement to service connection for left knee instability, rated as 20 percent disabling from May 20, 2010 to July 27, 2010.  However, as the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  To date, the AOJ has not issued a statement of the case regarding the issue of entitlement to a disability rating in excess of 10 percent prior to July 27, 2010 for residuals of left total knee arthroplasty with residual scar and history of degenerative joint disease, left knee, status post surgeries for internal derangement.  Because the timely February 2011 notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his low back disability since March 2007.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include the May 2005 lumbosacral x-ray report, and any updated treatment records, from Dr. T.F.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding relevant VA treatment records, to include from the Birmingham VAMC dated prior to November 2006, and from June 2015 to the present.  The AOJ should also obtain a copy of the August 2007 lumbosacral spine x-ray report scanned into the Veteran's VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with a physician examiner to determine the nature and etiology of all current low back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all low back disabilities which are currently manifested, or which have been manifested at any time since May 2005.

The examiner should address the notations in the Veteran's treatment records of lumbar strain, degenerative arthritis, as well as possible spondylosis at L5 without spondylolisthesis.  See January 2014 orthopedic surgery consultation note; May 2012 VA examination report; August 2007 VA primary care note; May 2006 VA examination report; May 3, 2005 Dr. T.F. treatment note.

b) For each low back diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's in-service diagnosis and surgeries for left knee disabilities.

c) For each low back diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by the Veteran's service-connected left knee disability?

The examiner should specifically address the May 2005 opinion from the Veteran's private primary care physician, Dr. T.F., that the Veteran's low back was directly caused by his left knee and leg condition secondary to leg length discrepancy and an abnormal gait.  See May 2005 Dr. T.F. treatment note (lumbosacral films reveal minimal spurring and degenerative joint disease); January 2011 VA Form 646 (leg length discrepancy and abnormal gait causes abnormal stress on the lumbar spine); see also February 2015 VA primary care note (noting a deviated gait to the right side due to left knee pain).

d) For each low back diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was caused by the Veteran's service-connected diabetes mellitus, type II?

The examiner should specifically address the opinion of the May 2006 VA examiner that the Veteran's current low back disorder was more likely related to obesity and deconditioning of the paraspinous muscles, and address whether the Veteran's obesity may be related to his service-connected diabetes.  See, e.g., February 2015 VA primary care note (diabetes uncontrolled).

e) For each low back diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's disability is aggravated by his service-connected left knee disability and/or his service-connected diabetes mellitus, type II?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to a disability rating in excess of 10 percent prior to July 27, 2010 for residuals of left total knee arthroplasty with residual scar and history of degenerative joint disease, left knee, status post surgeries for internal derangement.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

5. After the above development has been completed, readjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

